Case 18-00418      Filed 12/19/18     Entered 12/19/18 06:02:07            Doc# 19   Page 1 of 4
   1   JOSEPHINE E. PIRANIO (SBN 0701001)
       ALDRIDGE PITE, LLP
   2   4375 Jutland Drive, Suite 200
       P.O. Box 17933
   3   San Diego, CA 92177 0933
       Telephone: (858) 750 7600
   4   Facsimile: (619) 590-1385
       E-mail: jsalmon@aldridgepite.com
   5
       Attorneys for THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS
   6                 TRUSTEE (CWABS 2005-16)
   7

   8

   9                            UNITED STATES BANKRUPTCY COURT
  10                              DISTRICT OF ALASKA - KETCHIKAN
  11    In re                                                 Case No. 18-00418
  12    IRENE MARTHA DUNDAS and ARCHIE                        Chapter 13
        EMMETT DUNDAS,
  13                                                          THE BANK OF NEW YORK MELLON
                       Debtor(s).                             FKA THE BANK OF NEW YORK, AS
  14                                                          TRUSTEE (CWABS 2005-16)'S
                                                              REQUEST FOR SPECIAL NOTICE
  15                                                          AND SERVICE OF PAPERS AND
                                                              RESERVATION OF RIGHTS
  16

  17 TO:        UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR(S), AND ALL INTERESTED
                PARTIES
  18

  19            PLEASE TAKE NOTICE that the firm of ALDRIDGE PITE, LLP, attorneys for THE BANK
  20 OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE (CWABS 2005-

  21 16), hereby requests special notice of all events relevant to the above-referenced bankruptcy and

  22 copies of all pleadings or documents filed in relation to the above-referenced bankruptcy, including

  23 all pleadings or notices under Federal Rules of Bankruptcy Procedure, Rule 2002, the

  24 commencement of any adversary proceedings, the filing of any requests for hearing, objections,

  25 and/or notices of motion, or any other auxiliary filings, as well as notice of all matters which must be

  26 noticed to creditors, creditors committees and parties-in-interest and other notices as required by the

  27 United States Bankruptcy Code and Rules and/or Local Rules of the above-referenced bankruptcy

  28 court.



       REQUEST FOR SPECIAL NOTICE                       -1-
Case 18-00418      Filed 12/19/18    Entered 12/19/18 06:02:07        Doc# 19      Page 2 of 4
   1          ALDRIDGE PITE, LLP, requests that for all notice purposes and for inclusion in the Master

   2 Mailing List in this case, the following address be used:

   3                                       Josephine E. Piranio, Esq.
                                            ALDRIDGE PITE, LLP
   4                                     4375 Jutland Drive, Suite 200
                                                P.O. Box 17933
   5                                      San Diego, CA 92177-0933
   6

   7          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

   8 proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of

   9 the within party's:

  10          a.      Right to have any and all final orders in any and all non-core matters entered only

  11 after de novo review by a United States District Court Judge;

  12          b.      Right to receive service pursuant to Fed. R. Civ. P. 4 made applicable to the instant

  13 proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s participation in the

  14 instant proceeding. This Request for Special Notice shall not operate as a confession and/or

  15 concession of jurisdiction. Moreover, the within party does not authorize Aldridge Pite, LLP, either

  16 expressly or impliedly through Aldridge Pite, LLP’s participation in the instant proceeding, to act as

  17 its agent for purposes of service under Fed. R. Bankr. P. 7004;

  18          c.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

  19 whether or not the same be designated legal or private rights, or in any case, controversy or
  20 proceeding related hereto, notwithstanding the designation or not of such matters as "core

  21 proceedings" pursuant to 28 U.S.C. ' 157(b)(2)(H), and whether such jury trial right is pursuant to

  22 statute or the United States Constitution;

  23          d.      Right to have the reference of this matter withdrawn by the United States District

  24 Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

  25 /././

  26 /././

  27 /././

  28 /././



       REQUEST FOR SPECIAL NOTICE                      -2-
Case 18-00418      Filed 12/19/18    Entered 12/19/18 06:02:07         Doc# 19      Page 3 of 4
   1          e.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which

   2 this party is entitled under any agreements at law or in equity or under the United States Constitution.

   3

   4

   5

   6 Dated: December 19, 2018                        ALDRIDGE PITE, LLP
   7
                                                     /s/ JOSEPHINE E. PIRANIO (SBN 0701001)
   8
                                                     Attorneys for THE BANK OF NEW YORK
   9                                                 MELLON FKA THE BANK OF NEW YORK, AS
                                                     TRUSTEE (CWABS 2005-16)
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28



       REQUEST FOR SPECIAL NOTICE                       -3-
Case 18-00418    Filed 12/19/18     Entered 12/19/18 06:02:07         Doc# 19     Page 4 of 4
   1                                    CERTIFICATE OF SERVICE

   2         I hereby certify that a copy of the foregoing REQUEST FOR SPECIAL NOTICE AND

   3 SERVICE OF PAPERS AND RESERVATION OF RIGHTS was served on December 19, 2018.

   4 Service was accomplished by the method and to the following as indicated:

   5 BY ELECTRONIC NOTICE OR FIRST CLASS MAIL

   6 Irene Martha Dundas
     and Archie Emmett Dundas
   7 1922 Fairy Chasm Road
     Ketchikan, AK 99901
   8

   9
     Michael P. Heiser
  10 Law Office of Michael P. Heiser
     PO Box 23032
  11 Ketchikan, AK 99901
     mphbky@hotmail.com
  12

  13 Nacole M. Jipping(13)
     101 E. 9TH AVE., #5A
  14 Anchorage, AK 99501
     ch13ecf@gmail.com
  15

  16

  17
             I declare under penalty of perjury that the foregoing is true and correct.
  18
       Dated: December 19, 2018                             /s/Katherine Nesser
  19                                                        KATHERINE NESSER
  20

  21

  22

  23

  24

  25

  26

  27

  28



       REQUEST FOR SPECIAL NOTICE                     -4-
